Title: To Thomas Jefferson from Madame de Tott, 20 July [1786]
From: Tott, Sophie Ernestine, MMe de
To: Jefferson, Thomas



A Châville ce 20 Juillet. [1786]

Mad. de Tott a Reçu avec bien de La Reconnoissance Le Charmant petit Livre que Monsieur Jefferson a eu La bonté de lui envoyer; elle n’est pas encore en étât de L’entendre, mais elle va Redoubler de zèle pour Répondre aux soins Obligeants de Monsieur Jefferson. Elle Le Supplie d’agréer mille Compliments et ses Remerciments Les plus Sincères.
